DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to as being incomplete, having no additional specific limitations and omitting a period indicating an end of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 14-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention for the following reasons:
Claim 14, recites in the inclusive a list of therapeutic aid types, indicating that all of the therapeutic aids are included and also including “combinations thereof,” as though the list were intended to be in the alternative such that it is not clear whether the list is to be inclusive or in the alternative; and
Claim 15, fails to further specifically limit the invention such that it is not clear what was intended for this claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 10-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stone (US 6346088).
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
1. A therapeutic unit for treating a back, a neck, or the back and the neck of a user, the therapeutic unit comprising: 
a first seat (9.101 in Figure 41) configured for the user to sit thereupon; 
a back support (9.25 in Figure 41) configured to support a back of the user; 
a hinge (9.107 in Figure 41) pivotally connecting the first seat and the back support; and 
a metal back (the metal back of the back support disclosed in column 19, lines 16-21) connected to the back support (by being integral therewith), the metal back being configured to magnetically couple with an attachment magnet (44, described in column 19, lines 51-60), the attachment magnet being adapted to couple to a therapeutic aid (the therapeutic aid being a Massager M shown and disclosed throughout the drawings and specification,).

2. The therapeutic unit of claim 1, wherein no seat legs are included as part of the therapeutic unit (Figure 41).

3. The therapeutic unit of claim 1, wherein the metal back comprises a first metal back surface and the first seat comprises a first seat surface, with the first seat and the back support being configured to pivot between: a folded position wherein the first metal back surface and the first seat surface are substantially parallel to one another (column 20, lines 50-52), and an unfolded position wherein the first metal back surface and the first seat surface are substantially perpendicular to one another (Figure 42 or as supported by column 20, lines 52-54).

4. The therapeutic unit of claim 3, wherein the first metal back surface substantially covers a majority of a back engaging region of the back support (the first metal back surface being interpreted as the surface of the piece forming elements 9.27, 9.37, 9.39 that faces a seated occupant, as viewed in Figure 41, where elements 9.27, 9.37, and 9.39 and an upper cross bar form the back support—Figure 41 in light of column 19, lines 16-21 shows that a majority of the back support, i.e., which forms portions 9.27, 9.29, and 9.39, is formed of an integral piece of thin metal to which magnets are attracted such that the first metal back surface substantially covers a back engaging region of the back support).

5. The therapeutic unit of claim 1, wherein the first seat is configured to be placed on a second seat (Figure 41).

6. The therapeutic unit of claim 5, wherein the second seat is selected from the group consisting of: a chair, a couch, a sofa, a bench, and other seating surfaces (a chair shown in Figure 41).

7. A therapeutic system for treating a back, a neck, or the back and the neck of a user, the therapeutic system comprising:
a therapeutic unit comprising:
a first seat (9.101 in Figure 41) configured for the user to sit thereupon; 
a back support (9.25 in Figure 41) configured to support a back of the user; 
a hinge (9.107 in Figure 41) pivotally connecting the first seat and the back support; and 
a metal back (the metal back of the back support disclosed in column 19, lines 16-21) connected to the back support (by being integral therewith); and 
an attachment magnet magnetically coupled with the metal back (44, described in column 19, lines 51-60), the attachment magnet being adapted to couple to a therapeutic aid (the therapeutic aid being a Massager M shown and disclosed throughout the drawings and specification).

8. The therapeutic system of claim 7, wherein the metal back comprises a first metal back surface substantially covering a majority of a back engaging region of the back support (the first metal back surface being interpreted as the surface of the piece forming elements 9.27, 9.37, 9.39 that faces a seated occupant, as viewed in Figure 41, where elements 9.27, 9.37, and 9.39 and an upper cross bar form the back support—Figure 41 in light of column 19, lines 16-21 shows that a majority of the back support, i.e., which forms portions 9.27, 9.29, and 9.39, is formed of an integral piece of thin metal to which magnets are attracted such that the first metal back surface substantially covers a back engaging region of the back support), and the attachment magnet is repositionable to any location on the first metal back surface (as shown and described in column 6, lines 7-29 and column 19, lines 51-60 with regard to Figures 7-8 and Figure 41).

10. A therapeutic system for treating a back, a neck, or the back and the neck of a user, the therapeutic system comprising:
a therapeutic unit comprising:
a first seat (9.101 in Figure 41) configured for the user to sit thereupon; 
a back (9.25 in Figure 41) support configured to support a back of the user; 
a hinge (9.107 in Figure 41)  pivotally connecting the first seat and the back support; and 
a metal back (the metal back of the back support disclosed in column 19, lines 16-21) connected to the back support (by being integral therewith); 
an attachment magnet (44) magnetically coupled with the metal back (described in column 19, lines 51-60); and 
a therapeutic aid coupled to the attachment magnet (the therapeutic aid being a Massager M shown and disclosed throughout the drawings and specification).

11. The therapeutic system of claim 10, wherein the metal back comprises a first metal back surface substantially covering a majority of a back engaging region of the back support (the first metal back surface being interpreted as the surface of the piece forming elements 9.27, 9.37, 9.39 that faces a seated occupant, as viewed in Figure 41, where elements 9.27, 9.37, and 9.39 and an upper cross bar form the back support—Figure 41 in light of column 19, lines 16-21 shows that a majority of the back support, i.e., which forms portions 9.27, 9.29, and 9.39, is formed of an integral piece of thin metal to which magnets are attracted such that the first metal back surface substantially covers a back engaging region of the back support), and the attachment magnet is repositionable to any location on the first metal back surface (as shown and described in column 6, lines 7-29 and column 19, lines 51-60 with regard to Figures 7-8 and Figure 41).

12. The therapeutic system of claim 10, wherein the magnetic coupling of the attachment magnet and the metal back is of sufficient strength such that the therapeutic aid is maintained in a first position on the metal back (this is inherent as a design expedient in order for the invention to function according to the intended purpose of holding the massager M in the first or any other position along the back support height).

13. The therapeutic system of claim 10, wherein the attachment magnet is coupled to a central portion of a rear surface of the therapeutic aid (where the central portion comprises element 9.51, and the therapeutic aid is interpreted in accordance with column 19, lines 51-60 to include the massager M and the mounting means modified to include the magnets 44 fixed to element 9.51, which provides a rear surface relative to the mounting means and massager M).

14. The therapeutic system of claim 10, wherein the therapeutic aid is configured to deliver therapeutic treatment to the user in the form of heat, cold, massage, vibration, ointment application, comfort, support, and combinations thereof (massage by massager M).

15. The therapeutic system of claim 10, further comprising: (as best understood in light of the indefiniteness and objection, the system of Stone comprises other details)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stone (US 6346088) in view of Stone (US 2005/0184573).
Stone ‘088 provides the details set forth above, including a back support with a metal back, but lacks providing the back support with an extension plate that can be coupled to the back support and which extends above an uppermost surface of the back support when coupled to the back support.  
On the other hand, Stone ‘573 shows a similar back support in which extension 18 is supported, as shown in Figures 1 and 6A-6E.
It would have been obvious to further provide an extension supporting a headrest, as taught by Stone ‘573, on the back support of Stone ‘088 because doing so would provide the benefit of an adjustable headrest to support a head of a seat occupant in addition to the therapeutic aid provided by Stone ‘088. 

A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

9. The therapeutic system of claim 7, further comprising:
an extension plate (taught by Stone ‘573) couplable to the metal back (provided by Stone ’88) and, when coupled thereto, extending above an uppermost surface of the back support (as taught by Stone ‘573, as applied in the combination with Stone ‘088).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833. The examiner can normally be reached Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. ALLRED
Primary Examiner
Art Unit 3636



/DAVID E ALLRED/Primary Examiner, Art Unit 3636